Title: To Benjamin Franklin from William Carmichael, 23 October 1781
From: Carmichael, William
To: Franklin, Benjamin


Dear Sir
Madrid 23d. October 1781
Mr Boyetet Consul General for France in this Country has been so obliging as to charge himself with the Works of the Conde de Campomanes & the memorials published by the Society of the Friends of their Country which I have long promised to send you; & which I should have done sooner if an oppertunity had offered— Permit me to Introduce this Gentleman to your Acquaintance, I lose him with regret for I have always found myself at home in his house & If I have not acquired such an insight into the Affairs of this Country, as I might have done in eighteen months, it has been from want of more frequent oppertunities by our removal to the Different sities, of consulting the Experience of a Gentleman who has resided forty Years in Spain & whose indulgent partiality for me has been such as I must ever remember with gratitude. I refer you for the state of our Affairs here, to Mr Jays Letters by Major Franks— Mr Boyetet will give you ample information of Public occurrences since— The Major seemed desirous of going to Holland, should you have occasion to send any one thither, before he is dispatched for America— I dare say you will have no Objection in Indulging him in a reasonable request— By Mistake I omitted In sealing a packet with Gazettes for you, a Letter which I had written at the Same Time. As its purport was merely to recommend Major Franks to you, I do not now send it. I am with great respect Your Excellencys Most Obliged & Most humble Sert
Wm. Carmichael
His Excellency Benjn. Franklin
